DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.
 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, it is not clear if the surface roughness of the interlayer is before or after lamination. Normally, the lamination process will melt the interlayer so that the original surface roughness of the sheet will be flattened when laminated against the glass sheet. For purposes of examination, Examiner will assume the roughness for the interlayer is before lamination since it is not clear how the roughness would be measured post lamination. 
Claim 6 recites the limitation "the first glass sheet" and “the second glass sheet in third and fourth lines.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "the first glass sheet" and “the second glass sheet in second, third, and seventh lines.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "both first and second faces" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
Further, regarding claim 7, it is not clear how roughness is measured to determine which roughness is higher. 
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenall et al. (US Pub. 2009/0176101 A1) in view of Nakajima et al. (US Pub. 2004/0191482 A1).
Regarding claims 1, 2, 5-9, 19, and 20, Greenall discloses a laminated glazing comprising two plies of glass having an interlayer structure laminated between where the interlayer comprises at least a thermoplastic interlayer, an interlayer material framing a suspended particle device film (assembly of a functional film, hereafter 
Specifically regarding claims 1, 2, 19, and 20, Greenall does not disclose the interlayers next to the glass layers having a roughness or pattern with an Rz of 50 to 400 microns or 100 to 400 microns, an Ra of 15 to 90 microns or 30 to 90 microns, and a pitch of 0.1 to 2 mm. Specifically regarding claim 5, Greenall does not disclose the pattern is a plurality of geometrical patterns that are straight and parallel extending along the face. Specifically regarding claim 6, Greenall fails to disclose a smooth face which contacts the functional film and rough face contacting the glass. Specifically regarding claim 7, Greenall does not disclose where the pattern has a roughness which is different from the pattern and the roughness of the second face and the roughness facing the glass is higher than the roughness facing the functional film. Specifically regarding claim 8, Greenall fails to disclose the pattern being triangular prisms. Specifically regarding claim 9, Greenall does not disclose the pattern being substantially contiguous and extending along all the surface of the interlayer sheet.
Nakajima discloses an interlayer for laminated glass where the interlayer is given embossments on at least one surface which are orderly to provide good deaeration to prevent air bubbles (abstract, [0002] and [0037]). The pitch of the embossments are different when both sides are embossed, or one side has embossments while the other does not (one side of the interlayer is less roughness than the other side) ([0038], [0107] and [0156]). The shape of the embossments may be a triangular pyramid ([0095] and Fig. 18) provided as a linear pattern (straight continuous and extending in parallel along the entire surface) ([0041] and Fig. 1). The height of the convex portion is 5 to 500 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the interlayer sheets facing the glass in Greenall could be provided with embossments as taught in Nakajima where only one side of the sheet must be embossed or where the sides have different embossments so that one side has greater roughness than the other and where the side may have a further fine roughness which would leave the other side smoother or the roughness higher on the side which is attached to the glass sheet than the opposite side attached to the functional film ([0156]-[0157]), the embossments are linear or continuous and parallel to the sheet ([0041] and Figs. 18 and 20A) to provide good deaeration without a risk of premature marginal sealing Nakajima, abstract). Further, as taught in Nakajima, the Rz may be up to 100 microns for a flattened pyramid and up to 500 microns for an unflattened pyramid ([0155] and [0116]) with a pitch of 200 to 800 microns (Nakajima, [0099]). 
Greenall in view of Nakajima does not specifically disclose an Ra value for the embossed surface although does state generally that the average surface roughness (not defined specifically as Ra) is not greater than 100 microns (Nakajima, [0116]). Nakajima further discloses that for fine concave and convex portions on the embossed surface the surface roughness, Ra, will be at least 3 microns ([0119]). If the surface 
Regarding claims 3 and 4, Greenall discloses the glazing as automotive glazing specifically for a rooflight ([0035]).
Regarding claim 10, Greenall discloses interlayer sheets with a thickness of 0.4 mm ([0032]).
Regarding claim 11, Greenall in view of Nakajima does not specifically disclose the angle at the top of the pattern. However, Nakajima discloses triangular prisms generally ([0095]) with a specific example set forth in Fig. 18 which appears to have an -1(height/(1/2bottom)) which equals about 63.4˚ where top angle is 180 – 2*base angle). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the top angle involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 12, Greenall discloses the interlayer being ethylene vinyl acetate copolymer, copolymer of ethylene and methacrylic acid or polyvinyl butyral ([0012] and [0013]). 
Regarding claim 13, Greenall discloses at least two thermoplastic interlayers, one on each side of the functional film (Figs. 2, 3, and 5-7 and [0030]).
Regarding claim 14, Greenall in view of Nakajima discloses the embossed surface being in contact with the glass surface to achieve sufficient deaeration at lamination (Nakajima, abstract and [0034]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the glass sheet to be in contact with the embossed portion of the interlayer in Greenall in view of Nakajima to assure sufficient deaeration.
Regarding claim 15, Greenall discloses using PVB as an interlayer where PVB may have additives which protect against UV, tinted or colored interlayers, and interlayers which provide solar control which are all considered to provide UV protection 
Regarding claims 16-17, Greenall discloses the functional film being an SPD film (abstract) which has variable light transmission ([0003]).
Regarding claim 18, Greenall discloses using low-emissivity coatings on either ply of glass which would include a coating on an inner surface of the external glass sheet to provide solar control which is considered to encompass selective reflection of infrared ([0044]-[0050]).
In the alternative claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenall in view of Nakajima as applied to claim 5 above, and further in view of Hoagland et al. (5,455,103).
To the extend Greenall in view of Nakajima is not considered to provide sufficient teaching to design the top angle of a pattern, Hoagland discloses a thermoplastic interlayer that has a regular pattern of deairing channels which are regularly arranged (abstract) where the top angle is 90 degrees (see Fig. 5 which shows the bottom angle being 90 degrees and isosceles triangles so that the top angle will also be 90 degrees). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the top angle of the triangular shaped pattern in the interlayers in Greenall in view of Nakajima could be 90 degrees as taught in Hoagland as a known suitable angle for a patterned deairing surface for an interlayer.

Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. 
Regarding the 35 USC 112 rejection over claim 7, Applicant argues because the word “the” or “said” is not used in reference to both first and second faces, there cannot be lack of antecedent basis. 
Examiner respectfully disagrees. The interlayer is not described as having a first and a second face in the claims. Therefore, an unidentified first and second face cannot have a property. The issue with antecedent basis is not merely the use of the term “the” or “said” but rather the giving a property to an element that has not been identified as being part of the invention. Here, claim 7 states that both first and second faces are provided with a pattern but there has been no previous indication that first and second face even exist on the interlayer. Therefore, it is no clear how they may have a pattern.
Regarding the 35 USC 103 rejection, Applicant argues that the central argument to the rejection is that Nakajima’s structure will inherently have the claimed Rz and Ra values.  Applicant argues that the all of the examples in Nakajima have an Rz below the claimed minimum of 100 microns in dependent claims 2, 19, and 20 and many are below the minimum of 50 microns in claim 1. Applicant further argues Nakajima is unconcerned with the relationship between Ra and Rz across the surface of its individual sheets. Applicant further argues that Table 4 in Nakajima has Ra values over a 1000 micron sample which would include 2 to 5 pattern features given the pitch size and still have Ra values only in the range of 0.5 to 4.1 microns and Rz values of 42 to 55 microns which is inconsistent with the Office action which states that Ra is for the 
Examiner respectfully disagrees. First, Applicant has mischaracterized the rejection. The rejection does not stand on Nakajima inherently disclosing the claimed Ra and Rz values. Nakajima specifically discloses the heights of the convex portions being 5 to 500 microns (Nakajima, [0099]). This is a specific disclosure of the embossments formed in Nakajima. Further the embossments formed in Nakajima may be the same height (Nakajima, [0094]). If the heights are the same, the Rz value which is an average of maximum heights, will be in the height range taught in Nakajima. Therefore, the Rz value will also be between 5 and 500 microns (e.g. 50 to 400 microns) for embossments with the same height. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. Therefore, Nakajima is considered to provide a specific disclosure which will give an Rz value in the claimed 
Regarding the Ra value, the Office action is not relying on inherency. Instead, Examiner is describing that because a finer roughness which is placed on a pattern with a larger embossment has an Ra value of at least 3 microns, the roughness of the larger pattern would be expected to have a larger roughness than 3 microns and this would be one reason is would be obvious that the larger pattern will have a larger roughness which is in the claimed range, or if the small roughness is 3 microns or more, it would be obvious that the larger roughness should be more than 3 microns. The other reasons for the larger roughness to be within the claimed range is because of the described height and pitch values and the desire to have sufficient deaeration which will lead to the claimed Ra value through optimization. 
Regarding the argument that the Ra value in the examples in Nakajima is measured over a 1000 microns length so must include the embossments as well as the fine roughness, Examiner disagrees. The embossments are continuous along the length of the interlayer (see for example Figs 11 or 12 and [0104]). A measurement would therefore be taken on the continuous length of the fine roughness and would not include 
In response to applicant's argument that Nakajima does not disclose the relationship between Rz and Ra, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Examiner would further like to note that Nakajima is specifically concerned with designing surface roughness to have sufficient deaeration (Nakajima, abstract and [0034]-[0037]) and is also concerned with designing the pitch of the surface structures to avoid moire patterning ([0034]). However, the desire for one property does not negate the desire for another property and based on the teaching in Nakajima, it is obvious to design the surface structure including the Ra and Rz to achieve a desired level of deaeration.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783